In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-20-00004-CR



        JAMES ROBERT REYNOLDS, Appellant

                            V.

            THE STATE OF TEXAS, Appellee




          On Appeal from the 5th District Court
                  Cass County, Texas
              Trial Court No. 2019F00093




       Before Morriss, C.J., Burgess and Stevens, JJ.
        Memorandum Opinion by Justice Burgess
                               MEMORANDUM OPINION

       A Cass County jury convicted James Robert Reynolds of continuous sexual assault of a

child under fourteen and assessed a sentence of life in prison. See TEX. PENAL CODE ANN.

§ 1.02. The trial court imposed the jury’s assessed sentence of life imprisonment. Reynolds

appeals.

       Reynolds’s attorney on appeal has filed a brief stating that he has reviewed the record and

has found no genuinely arguable issues that could be raised. The brief sets out the procedural

history of the case and summarizes the evidence elicited during the trial court proceedings.

Meeting the requirements of Anders v. California, counsel has provided a professional evaluation

of the record demonstrating why there are no arguable grounds to be advanced. Anders v.

California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim.

App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App.

1991); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel

also filed a motion with this Court seeking to withdraw as counsel in this appeal.

       On June 30, 2020, counsel mailed to Reynolds a copy of the brief, a copy of the motion

to withdraw, and a copy of the appellate record in this case. Also on June 30, 2020, this Court

notified Reynolds that his pro se response was due on or before July 31, 2020. On August 5,

2020, this Court informed Reynolds that this case would be set for submission on the briefs on

August 26, 2020. We received neither a pro se response from Reynolds nor a motion requesting

an extension of time in which to file such a response.



                                                2
         We have determined that this appeal is wholly frivolous.                       We have independently

reviewed the entire appellate record and, like counsel, have determined that no arguable issue

supports an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In

the Anders context, once we determine that the appeal is without merit, we must affirm the trial

court’s judgment. Id.

         We affirm the judgment of the trial court.1




                                                      Ralph K. Burgess
                                                      Justice

Date Submitted:            August 26, 2020
Date Decided:              November 4, 2020

Do Not Publish




1
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s
request to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute
counsel will be appointed. Should appellant desire to seek further review of this case by the Texas Court of
Criminal Appeals, appellant must either retain an attorney to file a petition for discretionary review or file a pro se
petition for discretionary review. Any petition for discretionary review (1) must be filed within thirty days from
either the date of this opinion or the date on which the last timely motion for rehearing was overruled by this Court,
see TEX. R. APP. P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P.
68.3, and (3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX.
R. APP. P. 68.4.
                                                          3